FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                 September 28, 2020
                                   TENTH CIRCUIT                Christopher M. Wolpert
                                                                    Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                     No. 19-2142
                                              (D.C. No. 1:18-CR-03316-JCH-1)
 ANTHONY RAY YBARRA,                                      (D.N.M.)

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before TYMKOVICH, Chief Judge, BRISCOE, and MURPHY, Circuit Judges.



      After examining the parties’ briefs and the appellate record, this panel

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

Accordingly, on August 17, 2020, this court entered an order submitting the

appeal without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
I. Background

      On April 2, 2019, Defendant Anthony Ybarra pleaded guilty to being a

felon in possession of firearms and ammunition, in violation of 18 U.S.C.

§ 922(g)(1). The Armed Career Criminal Act (“ACCA”) requires a district court

to sentence a defendant convicted under § 922(g) to a minimum term of fifteen

years if he has three prior convictions for a “violent felony” or a “serious drug

offense.” 18 U.S.C. § 924(e). The United States Sentencing Guidelines

(“USSG”) also set minimum offense levels for such defendants. See USSG

§ 4B1.4.

      Ybarra’s Presentence Investigation Report (“PSR”) noted that Ybarra had

the following prior New Mexico convictions: residential burglary, aggravated

battery against a household member, and aggravated assault with a deadly

weapon. Based on these state convictions, the PSR concluded Ybarra qualified as

an armed career criminal under the ACCA and, thus, his offense level under the

USSG was thirty-four. See USSG § 4B1.4(b)(3)(A). The PSR applied a

three-level downward adjustment for acceptance of responsibility, resulting in a

total offense level of thirty-one. Combined with Ybarra’s criminal-history

category of VI, this offense level led to an advisory sentencing range of 188 to

235 months. The district court adopted the calculation in the PSR and sentenced




                                         -2-
Ybarra to 188 months’ imprisonment, the bottom of the ACCA-enhanced

guidelines range.

      Ybarra argues his sentence was improperly enhanced because he is not

subject to the provisions of the ACCA. Specifically, he asserts his prior New

Mexico convictions for aggravated assault with a deadly weapon and aggravated

battery on a household member are not violent felonies because neither crime

“has as an element the use, attempted use, or threatened use of physical force

against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i). Exercising

jurisdiction under 18 U.S.C. § 3742(a)(1) and 28 U.S.C. § 1291, we affirm

Ybarra’s sentence.

II. Discussion

      A. Standard of Review

      The relevant provision of the ACCA defines a “violent felony” as “any

crime punishable by imprisonment for a term exceeding one year . . . that has as

an element the use, attempted use, or threatened use of physical force against the

person of another.” 18 U.S.C. § 924(e)(2)(B)(i). The Supreme Court has held

that “the phrase ‘physical force’ means violent force—that is, force capable of

causing physical pain or injury to another person.” Johnson v. United States, 559

U.S. 133, 140 (2010). “To determine if a prior conviction qualifies as a violent

felony under the ACCA, we apply the categorical approach, focusing on the


                                        -3-
elements of the crime of conviction, not the underlying facts.” United States v.

Harris, 844 F.3d 1260, 1263 (10th Cir. 2017). “Whether a prior conviction

satisfies the ACCA’s violent felony definition is a legal question we review de

novo.” United States v. Titties, 852 F.3d 1257, 1263 (10th Cir. 2017).

      B. Aggravated Battery Against a Household Member

      Under New Mexico law, aggravated battery against a household member

“consists of the unlawful touching or application of force to the person of a

household member with the intent to injure that person.” N.M. Stat. Ann.

§ 30-3-16. Aggravated battery is a felony if it “is committed: (1) by inflicting

great bodily harm; (2) with a deadly weapon; (3) by strangulation or suffocation;

or (4) in any manner whereby great bodily harm or death can be inflicted.” Id.

§ 30-3-16(C). Ybarra was convicted of the felony version of the crime. He

argues the crime does not have as an element the violent physical force required

under the ACCA because it focuses on the resulting harm to the victim, not the

force behind the unlawful touching. According to Ybarra, the crime can be

committed by any unlawful touching that may result in death or serious injury.

      Ybarra’s argument is foreclosed by this court’s recent decision in United

States v. Manzanares, 956 F.3d 1220 (10th Cir. 2020). In Manzanares, we held

that the New Mexico crime of aggravated battery is a violent felony for purposes

of the ACCA, rejecting the identical argument Ybarra makes here, i.e., that the


                                         -4-
degree of force required cannot be measured in terms of the resulting harm. Id. at

1228. The holding in Manzanares was compelled by the Supreme Court’s

decision in United States v. Castleman, 572 U.S. 157, 169 (2014), a case in which

the Court held that “knowing or intentional causation of bodily injury necessarily

involves the use of physical force.” See also United States v. Ontiveros, 875 F.3d

533, 536 (10th Cir. 2017) (noting the Castleman Court “specifically rejected the

contention that ‘one can cause bodily injury without the use of physical force’”).

Manzanares also relied on United States v. Ontiveros, a post-Castleman case in

which this court “concluded that Colorado second-degree assault is a crime of

violence, even though the crime’s elements ‘focus on the result of the conduct

(serious bodily injury), not the conduct itself.’” Manzanares, 956 F.3d at 1228.

      Because he was convicted of the felony version of aggravated battery

against a household member, Ybarra, at a minimum, unlawfully touched another

person with an “intent to injure,” and in a “manner whereby great bodily harm or

death can be inflicted.” N.M. Stat. Ann. § 30-3-16(A), (C). Under this court’s

holdings in Ontiveros and Manzanares, and the Supreme Court’s holding in

Castleman, Ybarra’s crime categorically involved the degree of physical force

necessary to satisfy the ACCA’s definition of violent felony.




                                         -5-
      C. Aggravated Assault with a Deadly Weapon

      Ybarra next argues his New Mexico conviction for aggravated assault with

a deadly weapon is not a predicate offense for purposes of the ACCA because the

crime does not have as an element the use, attempted use, or threatened use of

physical force against the person of another. This argument is also foreclosed by

this court’s precedent.

      Aggravated assault with a deadly weapon under N.M. Stat. Ann.

§ 30-3-2(A) is defined as “unlawfully assaulting or striking at another with a

deadly weapon.” Simple assault can be committed in one of three ways: (1)

attempting to commit a battery upon the person of another, (2) engaging in any

unlawful act, threat, or menacing conduct which causes another person to

reasonably believe he is in danger of receiving an immediate battery, or (3) using

insulting language toward another impugning his honor, delicacy or reputation.

N.M. Stat. Ann. § 30-3-1. In United States v. Maldonado-Palma, this court held

that all three methods of violating N.M. Stat. Ann. § 30-3-2(A) are categorically

crimes of violence for purposes of the Sentencing Guidelines because the “key

element” of the crime of aggravated assault with a deadly weapon, regardless of

how the assault is committed, is the use of a deadly weapon. 1 839 F.3d 1244,


      1
       Although Maldonado-Palma involved the definition of crime-of-violence
for purposes of the Sentencing Guidelines, we look to the Guidelines for guidance
                                                                    (continued...)

                                         -6-
1250 (10th Cir. 2016). In reaching this conclusion, Maldonado-Palma addressed

and rejected the argument made here by Ybarra that a defendant can be convicted

of aggravated assault with a deadly weapon if he simply possesses the weapon

while using insulting language toward another person. Id. And, in United States

v. Ramon Silva, this court rejected Ybarra’s alternative argument that the crime is

not a violent felony because it does not require “proof of a specific intent to

assault the victim, or of a specific intent to injure or even frighten the victim.”

608 F.3d 663, 674 (10th Cir. 2010), abrogated on other grounds by Mathis v.

United States, 136 S. Ct. 2243 (2016); see also Manzanares, 956 F.3d at 1227

(rejecting the argument, also made here by Ybarra, that the holding in Ramon

Silva is contrary to New Mexico law).

      Recognizing that Maldonado-Palma compels the conclusion his New

Mexico conviction for aggravated assault with a deadly weapon is a predicate

offense under the ACCA, Ybarra asks us to “reexamine” Maldonado-Palma. This

panel, however, is “bound by the precedent of prior panels absent en banc

reconsideration or a superseding contrary decision by the Supreme Court.”

Leatherwood v. Allbaugh, 861 F.3d 1034, 1042 n.6 (10th Cir. 2017) (quotation


      1
       (...continued)
“in determining whether a conviction qualifies as a violent felony” because of
“the similarity in language between the ACCA and [Guidelines].” United States
v. Ramon Silva, 608 F.3d 663, 671 (10th Cir. 2010) (quotation omitted),
abrogated on other grounds by Mathis v. United States, 136 S. Ct. 2243 (2016).

                                          -7-
omitted). Accordingly, the district court did not err when it enhanced Ybarra’s

sentence based on his conviction for aggravated assault with a deadly weapon.

III. Conclusion

      Ybarra’s sentence is affirmed.

                                         ENTERED FOR THE COURT


                                         Michael R. Murphy
                                         Circuit Judge




                                        -8-